DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “shredding the first transformed material from a whole into smaller pieces”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches “shredding” the specification is silent to transforming a whole material into smaller pieces.  Applicants specification teaches that the “transformed material” is a result of mixing “powder” with water.  Par. 0012 states the secondary zone receiving the one or multitude of processed products from the primary zone is configured to process them by mixing, dissolution, reconstitution, structuration, kneading, heating, cooling, blending or any other process to transform the product into another physical and/or chemical state such as liquid mixture, suspension, emulsion, foam, paste, dough, or the like which are different from transforming a whole material into smaller pieces, and more specifically does not encompass shredding.  In addition it is noted the claims are specific to for preparing “beverage product” and thus with respect to such the specification is silent to transforming a whole material into smaller pieces.  
Claims 13 and 27 are rejected due to the phrase “dispensing the second transformed material from the primary zone in to the secondary zone for shredding” specifically with respect to the term “shredding” since the term “shredding” is an art recognized term directed to obtaining pieces from a whole and more specifically obtaining pieces from a whole defined by cutting.  Thus it is unclear if the term “shredding” is with respect to a specific operation for transforming as previously claimed, i.e. “from a whole into smaller pieces”, with respect to merely a mixing phase or something different altogether.  The term “shredding” renders the claim indefinite.  The specification does not provide a standard for ascertaining the requisite degree required to “shred” as opposed to cut or mix, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “shredding”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “shredding” but merely “mixing” or cutting.
Claims 13 and 27 are rejected due to the phrase “dispensing the second transformed material from the primary zone in to the secondary zone for shredding” specifically with respect to the term “shredding” since the term “shredding” is an art recognized term directed to obtaining pieces from a whole and more specifically obtaining pieces from a whole defined by cutting.  Applicants specification is silent to forming a final product of multiple pieces from a whole.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shredding” in claims 13 and 27 are used by the claim to mean “by rotating a blade” “with a speed and/or rotation direction” while the accepted meaning is “to cut into thin strips.” The term is indefinite because the specification does not clearly redefine the term.

Claims 13-28 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the secondary zone receiving the one or multitude of processed products from the primary zone is configured to process them by mixing, dissolution, reconstitution, structuration, kneading, heating, cooling, blending or any other process to transform the product into another physical and/or chemical state such as liquid mixture, suspension, emulsion, foam, paste, dough, or the like. The specification does not reasonably provide enablement for “shredding the first transformed material from a whole into smaller pieces”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to “shredding”, the specification is silent to a teaching of transforming the material from “a whole into smaller pieces” thus the phrase of claims 13 and 27 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claims 13-28 can be used as claimed and whether claims 13-28 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 13-28 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 13 and 27 read on “shredding the first transformed material from a whole into smaller pieces” while the specification is silent to solid material which is transformed to smaller pieces.  The specification is specific to powder hydrated, beverages and soups which are processed in the “secondary zone” however the specification is silent to how a hydrated powder, soup or beverage is transformed from a whole into smaller pieces.
(b) There is no direction or guidance presented for “shredding the first transformed material from a whole into smaller pieces”.  The specification is silent to solid material which is transformed to smaller pieces.  The specification is specific to powder hydrated, beverages and soups which are processed in the “secondary zone” however the specification is silent to how a hydrated powder, soup or beverage is transformed from a whole into smaller pieces.
(c) There is an absence of working examples concerning “shredding the first transformed material from a whole into smaller pieces”.
		In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 13-28.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 27 are rejected due to the phrase “shredding the first transformed material from a whole into smaller pieces by rotating a blade the through the first transformed material inside a container of the secondary zone with a speed and/or a rotation direction” since the claimed “first transformed material” is defined by dehydrated raw material where the specification teaches a certain raw food product in powder in the primary zone  that will be mixed with water resulting in a soup mix that will be then dispensed into the secondary processing container 21.  Thus it is unclear how a liquid mixture is transformed from a whole into smaller pieces.  It is unclear if the smaller pieces are maintained after “shredding” or are re-combined due to “shredding”  It is unclear if the claimed “shredding” is with respect to a specific operation, with respect to merely a description which is defined by “rotating a blade inside a container of the secondary zone with a speed and/or a rotation direction” or something different altogether.  The specification does not provide a standard for ascertaining the requisite degree required to “shred”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “shredding” since shredding is an art defined term however in the instant case is being applied to a liquid mixture.  It is unclear if the phrase requires maintaining the smaller pieces relative the whole or with respect to broadly a process comprising mixing, dissolution, reconstitution, structuration, kneading, heating, cooling, blending or any other process to transform the product into another physical and/or chemical state such as liquid mixture, suspension, emulsion, foam, paste, dough, or the like.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Spasovski (WO2000062655).
With respect to Independent claims 1 and 27, Contractor teaches a method for preparing an edible food product (par. 0020) starting from a dehydrated raw material (par. 0027) and using an apparatus (fig. 1), the method comprising the steps of:
Retrieving recipe parameters from a database, wherein the apparatus is configured to operate according to recipe parameters (par. 0020; selected by user),
transforming a first quantity of the dehydrated raw material in a primary zone of the apparatus configured for rehydration (par. 0029) and/or structuration (par. 0029) and/or forming of the dehydrated raw material (par. 0029), as to a certain level (par. 0029; any level), indicated by the recipe parameters (par. 0031), to provide a first transformed material (par. 0031),
dispensing (par. 0034; fig. 1 ref. 501) the first transformed material into a secondary zone of the apparatus (par. 0034; fig. 1 ref. 503; heated bed; par. 0036 chamber), 
processing the first transformed material in the secondary zone, the processing comprising cooking in the secondary zone (par. 0036) according to a certain level, indicated by the recipe parameters (par. 0034 temperature), to provide a first product (par. 0034; deposited);
transforming a second quantity or with respect to claim 27, a quantity of the second dehydrated raw material (par. 0038 same first food type) in the primary zone to provide a second transformed material (par. 0038), consequently to the processing for the first transformed material in the secondary zone (par. 0038 same first food type),
dispensing the second transformed material from the primary zone into the secondary zone for cooking according to the recipe parameters, to form a second product (par. 0036) and
repeating the precedent steps a plurality of times depending on the information from the recipe parameters until a certain homogeneous or heterogeneous mixture of the first and second products is achieved (par. 0038).
Contractor teaches combining liquid and powder ingredients to produce different foods including pasta (par. 0018) which are subsequently cooked and thus one of ordinary skill in the art would have been motivated to look to the art of automated food preparation of food including pasta.
Spasovski teaches a container comprising a blade “with a speed and/or rotation” (3rd par. from bottom pg. 2).  
Though silent to the cooking area comprising a container with a rotating blade therein with a speed and/or rotation for shredding the material from a whole into smaller pieces, Contractor does teach providing the food product to a cooking area comprising an enclosed heating chamber (par. 0036).  Thus since Spasovski teaches a same food preparation system for pasta (pg. 4 par. 2), since both teach a same providing the combined food product to a heating area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for accepting the pasta after forming thus achieving a same desired cooking of the food product and further achieving the advantage of providing a cooking vessel for the pasta formed as taught by Spasovski.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for accepting the pasta after forming comprising a rotating blade with a speed and/or rotation as taught by Spasovski (3rd par. from bottom pg. 2) thus achieving a same desired mixing or shredding of the whole into smaller pieces during cooking as taught by Contractor, including pasta as further taught by Contractor under processor control as taught by Contractor and the advantage of providing a stirring means as taught by Spasovski relative cooking pasta under a same processor control and controlled stirring times, stirring speeds, cooking times and temperature of a same heating plate (pg. 3 par. 9).
It would have been obvious to one of ordinary skill in the art to teach a speed of rotation relative the variable speeds taught by Spasovski to achieve a desired final product as defined by the speed such as and including shredding as is known in the art of solid food product.
It is further noted Spasovski is taken to teach such with respect to broadly “rotating a blade through”.
With respect to claim 14, processing a mixture of the first and second products (par. 0036, 0038), to get the homogeneous or heterogeneous mixture according to the recipe parameters and obtain the edible food final product (par. 0038).
The apparatus is configured for the user to add food products into the secondary zone (par. 0035 separate component), at any time during the processing in the second zone (par. 0035 after first spray).
Wherein the database defines the following features for the preparing of the edible food product in the apparatus:
ordering raw products to be dispensed into and processed in the primary zone (par. 0038 relative sequential order; par. 0028 precise amounts),
transforming requirements needed per raw product dispensed in the primary zone (par. 0031-0032),
timing and/or triggering values for dispensing the first and second transformed materials products from the primary zone into the secondary zone (par. 0031; desired viscosity; par. 0033 mixing parameters) and
processing requirements needed per product and/or mixture into the secondary zone (par. 0031-0033).
Receiving a fluid in the primary zone (par. 0026), wherein the transforming of the first quantity of the dehydrated raw material primary zone comprises using the fluid for hydration (par. 0026) and shaping of the first quantity of the dehydrated raw material to provide the transformed material (par. 0032-0033; mixing mechanism).
The processing of the first or second transformed material in the secondary zone comprises heating the transformed material in the secondary zone (par. 0036).
Operating the primary zone and the secondary zone in a complementary way according to the recipe parameters (par. 0036; complementary to cook; par. 0034; x, y, z location), such that a first processing member of the primary zone (par. 0033), a shaping member of the primary zone (par. 0034 nozzle), a second processing member of the secondary zone (par. 0036; automatic cover, ref. 503 heated bed), and a heating member of the secondary zone (par. 0036; ref. 507) are independently actuated relative to each other as dictated by the recipe parameters (par. 0020).
Though silent to a blade, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for accepting the pasta after forming comprising a rotating blade as taught by Spasovski (3rd par. from bottom pg. 2) thus achieving a same desired cooking as taught by Contractor, including pasta as further taught by Contractor under processor control as taught by Contractor and the advantage of providing a stirring means as taught by Spasovski, or in the instant case shredding, relative cooking pasta under a same processor control and controlled stirring times, stirring speeds, cooking times and temperature of a same heating plate (pg. 3 par. 9).
Wherein the transforming of the first quantity of the dehydrated raw material in the primary zone comprises at least one process selected from the group consisting of mixing, dissolution, reconstitution, structuration, kneading and any other process to transform the first quantity of the dehydrated raw material into a different physical and/or chemical state (par. 0029, 0031, 0033, 0034).
Receiving the recipe parameters on a control unit of the apparatus, the control unit managing independently operation of the primary and secondary zones according to the recipe parameters (par. 0019).
Wherein the primary and secondary zones are configured to coordinate together to provide a heterogeneous medium comprising at least two distinct phases or physical states of the same or of different products (par. 0029, 0031, 0033, 0034 relative cooked), where the medium is the edible food or product.
Operating the primary and secondary zones in a synchronized way such that the first transformed material from the primary zone is viscous phase that, when in the secondary zone, receives the second transformed material (par. 0038), which is a solid or bulk phase (par. 0038 layered),
processing the viscous phase, together with the solid or bulk phase received by the viscous phase, in the secondary zone to form the edible food or beverage product (par. 0036).
Wherein the dispensing of the first transformed material from the primary zone comprises conveying the first transformed product through a shaping member (par. 0034 ref. 502) into the secondary zone.
With respect to claim 28, wherein the first transformed material comprises a liquid phase (par. 0029), and wherein the second transformed material comprises a solid phase (par. 0029 mixture relative liquid).


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Spasovski (WO2000062655) and Guibert (4490046).
Contractor teaches automatic combination of dry and liquid ingredient for producing food products and dispensing of such under pressure and thus one of ordinary skill in the art would have been motivated to look to the art of extruding food products as taught by Guibert.
Thus since both teach controlled systems for mixing dry and liquid ingredients and developing of the mixture prior to a same dispensing from a dispensing head.  Though Contractor is silent to the outlet being configured to heat the first transformed product as the first transformed product passes through the shaping member into the secondary zone, it would have been obvious to one of ordinary skill in the art at the time invention was filed to provide a heating means at the outlet as taught by Guibert for its art recognized purpose of heating the dough as it emerges (col. 6 lines 12-16) and the advantage of modifying the temperature prior to baking (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.
Though Contractor is silent to the outlet being configured to cool the first transformed product as the first transformed product passes through the shaping member into the secondary zone, it would have been obvious to one of ordinary skill in the art at the time invention was filed to provide a cooling means at the outlet as taught by Guibert for its art recognized purpose of cooling the dough as it emerges (col. 6 lines 16-19) and the advantage of modifying the temperature in the instant the dough is too be stored as opposed to baked (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.

Response to Arguments
With respect to applicants urging directed to the term “shredding”, though applicants specification teaches the term “shredding”, importantly the term “shredding” is an art recognized term directed to obtaining pieces from a whole and more specifically obtaining pieces from a whole defined by cutting into thin strips.  Applicants specification is silent to shredding the transformed material to produce “smaller pieces” from a whole.
With respect to applicants urging the examiner agreed the amendment would overcome the previous rejection.  Importantly the examiner did not acquiesce to such and instead noted that the provided claim amendment “from a whole into smaller pieces” would define the claimed “shredding” however the specification is silent to “from a whole into smaller pieces”.  The specification and claims are open to and include a beverage which can not be shredded and more specifically can not be shredded from a “whole into smaller pieces”.  The specification is silent to any transformed material being smaller pieces from a whole, the specification is silent to a solid product undergoes an art defined “shredding” to produce smaller pieces from a whole.  
Importantly, other than merely stating “shredding”, the specification is drawn to a powder with added water and a provided rotating blade which encompasses the process of par. 0012 of applicants specification mixing, dissolution, reconstitution, structuration, kneading, heating, cooling, blending or any other process to transform the product into another physical and/or chemical state such as liquid mixture, suspension, emulsion, foam, paste, dough, or the like which are different from transforming a whole material into smaller pieces.
With respect to applicants urging the prior are is silent to “shredding”, importantly shredding is defined by the phrase of claims 13 and 27 a whole into smaller pieces “by rotating a blade” “with a speed and/or rotation direction”.  In the instant case Spasovski teaches a container comprising a blade “with a speed and/or rotation” (3rd par. from bottom pg. 2) and thus Spasovski it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for accepting the pasta after forming comprising a rotating blade with a speed and/or rotation as taught by Spasovski (3rd par. from bottom pg. 2) thus achieving a same desired mixing or shredding of the whole into smaller pieces during cooking as taught by Contractor, including pasta as further taught by Contractor under processor control as taught by Contractor and the advantage of providing a stirring means as taught by Spasovski relative cooking pasta under a same processor control and controlled stirring times, stirring speeds, cooking times and temperature of a same heating plate (pg. 3 par. 9).
It would have been obvious to one of ordinary skill in the art to teach a speed of rotation relative the variable speeds taught by Spasovski to achieve a desired final product as defined by the speed such as and including shredding as is known in the art of solid food product.
It is further noted Spasovski is taken to teach such with respect to broadly “rotating a blade through”.
With respect to applicants urging directed to Guibert, and thus in response to applicant's arguments against the references individually it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Guibert is relied upon to provide a heating means at the outlet as taught by Guibert for its art recognized purpose of heating the dough as it emerges (col. 6 lines 12-16) and the advantage of modifying the temperature prior to baking (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.
Though Contractor is silent to the outlet being configured to cool the first transformed product as the first transformed product passes through the shaping member into the secondary zone, it would have been obvious to one of ordinary skill in the art at the time invention was filed to provide a cooling means at the outlet as taught by Guibert for its art recognized purpose of cooling the dough as it emerges (col. 6 lines 16-19) and the advantage of modifying the temperature in the instant the dough is too be stored as opposed to baked (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792